Browne, J.
The plaintiff claims damages for loss of service of her infant child, caused by injuries received by reason of a sign, belonging to the defendants, falling upon the child. It is sought to charge the defendants with liability, because they negligently permitted the sign to remain in the yard of the premises, of which the parties hereto are co-tenants, in such an insecure ■condition that without the fault of the plaintiff or her child the injury occurred. The defendants, upon the trial, sought to establish that the sign, when placed in the yard, was placed in a safe and secure position, and would not have fallen except precipitated by an extraordinary high wind, or interfered with by strangers, without the knowledge or consent of them, or either of them. It is a well established rule of law, in actions of this nature, that the negligence of the defendants must be the proximate cause of the injury. Failure to establish this, or evidence which would tend to show that the proximate causes was the wrongful interference of strangers, would be properly receivable in evidence. The refusal of the learned trial justice to permit the question propounded to Morris Levy, at folio 128, was error. The testimony tended to show interference with the sign, and if the question was permitted to be answered it might be shown that this interference was the proximate cause of the injury, and thus relieve the defendants from liability. The fact, if such it be, that the boy charged with the interference was under age is not ground for excluding the testimony. Magee v. Caro, 1 City Ct. R. 147; Cottrell v. Durich, City Court, Gen. Term, MS. opinion, filed May 28,1886. For the error above stated, the judgment and order will be reversed, and a new trial ordered, with costs to abide the event.
Ehrlich and McGown, JJ., concur.